Smith, J.
(dissenting).
I think the lien conferred by the statute is for labor done, and not for labor which the laborer would have done, had hq been permitted to do so. The case of Lumbley v. Thomas, 65 Miss. 97, 5 South. 823, is not in point. Thomas was employed to work on a plantation as a “wages hand and general laborer.” The labor done by him consisted of “plowing, hoeing, chopping wood, hauling cotton, working in blacksmith shop, running the engine, and ginning the cotton.” It will be observed that all of the work done'by Thomas was necessary to be done in order that a crop might be made, and all of it, except possibly the chopping of wood and work in blacksmith shop, related directly to the making and preparing for market of the crop upon which the lien was claimed. And, moreover, it would have been practically impossible in that'case for the court to have separated the amount due Thomas for chopping wood and for work in the blacksmith shop from the amount due him for plowing, hoeing, hauling cotton, running the engine, and ginning the cotton, for which he was undoubtedly entitled to a lien.